Contact: Paul Coghlan 5:00 EDT Vice President, Finance Tuesday, July 24, 2007 (408) 432-1900 US1 LINEAR TECHNOLOGY REPORTS INCREASED REVENUES AND EARNINGS PER SHARE OVER THE PRIOR QUARTER. REVENUES AND EARNINGS PER SHARE FOR THE CURRENT FISCAL YEAR WERE SIMILAR TO THE PRIOR FISCAL YEAR. Milpitas, California, July 24 2007, Linear Technology Corporation (NASDAQ-LLTC), a leading, independent manufacturer of high performance linear integrated circuits, today reported financial results for the quarter and year ended July 1, 2007.Revenue for the fourth quarter of fiscal year 2007 increased 5.1% to $268.1 million over third quarter revenues of $255.0 million and decreased 8% or $24.8 million from $292.9 million in the fourth quarter of fiscal year 2006.Diluted earnings per share (“EPS”) of $0.36 increased $.04 a share over third quarter diluted EPS of $0.32 and decreased $.01 from $0.37 in the fourth quarter of fiscal year 2006.Net income in accordance with U.S. Generally Accepted Accounting Principles (“GAAP”) for the fourth quarter of fiscal year 2007 of $95.7 million decreased $2.8 million or 2.9% from $98.6 million reported in the third quarter and decreased $20.0 million or 17% from $115.7 million in the fourth quarter of fiscal year 2006.In April 2007, the Company entered into a $3.0 billion accelerated share repurchase (“ASR”) transaction funded by $1.3 billion of the Company’s own cash and $1.7 billion of convertible debt.As a result the Company had both a decrease in interest income and an increase in interest expense reducing pre tax income by $19.5 million. The Company retired 72.2 million shares during the fourth quarter of fiscal year 2007 and expects to retire an additional 7.7 million shares during the first quarter of fiscal year 2008. Consequently, the transaction has been accretive to EPS as the impact of the reduced shares was greater than the increased interest expense and reduced interest income. Revenue for the year ended July 1, 2007 was $1.083 billion, a decrease of 1.0% from revenue of $1.093 billion for the previous fiscal year.Diluted EPS for the twelve months ended July 1, 2007 was $.02 per share higher at $1.39 compared with $1.37 for the prior fiscal year.Net income in accordance with GAAP for fiscal year 2007 of $411.7 million decreased $17.0 million or 4.0% from $428.7 million reported in the previous fiscal year.Total cash dividends paid during fiscal year 2007 of $192.4 million increased $38.6 million or 25% over the prior fiscal year. A cash dividend of $0.18 per share will be paid on August 22, 2007 to stockholders of record on August 10, 2007. Non-GAAP diluted EPS for the fourth quarter of fiscal year 2007 was $0.42 a $.05 per share increase over $0.37 reported from the sequential March quarter and $.01 per share increase over the fourth quarter of fiscal year 2006.Fourth quarter non-GAAP net income of $109.9 million decreased $1.8 million from $111.7 million in the third quarter and decreased $16.0 million from the fourth quarter of fiscal year 2006.Fiscal year 2007 non-GAAP net income of $463.4 million decreased 1.0% or $3.5 million from non-GAAP net income of $466.9 million in the previous fiscal year. The Company’s non-GAAP measures set forth above exclude charges related to stock-based compensation.The Company’s management uses non-GAAP net income and non-GAAP net income per diluted share to evaluate the Company’s current operating results and financial results and to compare them against historical financial results.Reconciliations of reported net income and reported net income per diluted share to non-GAAP net income and non-GAAP net income per diluted share, respectively, are included at the end of this press release. According to Lothar Maier, CEO, "The Company ended the year on a positive note with sequential quarterly revenue growth of 5.1% and sequential earnings per share growth of 12.5%.Moreover, orders placed on the Company increased during the quarter and we had a positive book to bill ratio. In addition, we are encouraged by the financial markets’ positive reaction to the Company’s ASR discussed above and we feel that the Company is well positioned with its new capital structure. Looking forward, although the summer or September quarter is typically a slow quarter for industrial and communication infrastructure businesses, this should be offset by growing strength in consumer oriented businesses. In addition, our earnings per share will have a full quarter positive impact from the accelerated share repurchase because the increase in interest expense and lower interest income will be more than offset by the decrease in outstanding shares. Currently, we expect revenues in the September quarter to increase 4% to 6% from the June quarter and to have EPS increase more in the high end of this range.” Except for historical information contained herein, the matters set forth in this press release are forward-looking statements.In particular, the statements regarding the demand for our products, our customers’ ordering patterns and the anticipated trends in our sales and profits are forward-looking statements.The forward-looking statements are dependent on certain risks and uncertainties, including such factors, among others, as the timing, volume and pricing of new orders received and shipped, the timely introduction of new processes and products, general conditions in the world economy and financial markets and other factors described in our 10-K for the fiscal year ended July 2, 2006. Company officials will be discussing these results in greater detail in a conference call tomorrow, Wednesday, July, 25 2007 at 8:30 a.m. Pacific Coast Time.Those investors wishing to listen in may call (719) 955-1566 before 8:15 a.m. to be included in the audience.There will be a live webcast of this conference call that can be accessed through www.linear.com or www.streetevents.com.A replay of the conference call will be available from July 25 through July 31, 2007.You may access this post view by calling (719) 457-0820 and entering reservation #3849297.An archive of the webcast will also be available at www.linear.com and www.streetevents.com as of July 26, 2007 until the fourth quarter earnings release next year. Linear Technology Corporation was founded in 1981 as a manufacturer of high performance linear integrated circuits. Linear Technology products include high performance amplifiers, comparators, voltage references, monolithic filters, linear regulators, DC-DC converters, battery chargers, data converters, communications interface circuits, RF signal conditioning circuits, and many other analog functions.Applications for Linear Technology’s high performance circuits include telecommunications, cellular telephones, networking productssuch as opticalswitches, notebook and desktop computers, computer peripherals, video/multimedia, industrial instrumentation, security monitoring devices, high-end consumer products such as digital cameras and MP3 players, complex medical devices, automotive electronics, factory automation, process control, and military and space systems. For further information contact Paul Coghlan at Linear Technology Corporation, 1630 McCarthy Blvd., Milpitas, California95035-7417, (408) 432-1900. LINEAR TECHNOLOGY CORPORATION CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) GAAP (unaudited) Three Months Ended Twelve Months Ended July 1, April 1, July 2, July 1, July 2, 2007 2007 2006 2007 2006 Revenues $ 268,116 $ 254,992 $ 292,930 $ 1,083,078 $ 1,092,977 Cost of sales (1) 61,338 56,535 63,615 241,513 238,400 Gross profit 206,778 198,457 229,315 841,565 854,577 Expenses: Research & development (1) 46,713 45,364 44,048 183,557 160,849 Selling, general & administrative (1) 32,861 32,807 34,045 133,690 129,778 79,574 78,171 78,093 317,247 290,627 Operating income 127,204 120,286 151,222 524,318 563,950 Interest expense (10,795 ) (423 ) (454 ) (12,093 ) (1,876 ) Interest income 7,908 17,012 15,679 57,699 54,734 Income before income taxes 124,317 136,875 166,447 569,924 616,808 Provision for income taxes 28,593 38,325 50,767 158,249 188,128 Net income $ 95,724 $ 98,550 $ 115,680 $ 411,675 $ 428,680 Earnings per share: Basic $ 0.37 $ 0.33 $ 0.38 $ 1.42 $ 1.40 Diluted $ 0.36 $ 0.32 $ 0.37 $ 1.39 $ 1.37 Shares used in the calculation of earnings per share: Basic 260,664 299,455 304,296 290,502 305,156 Diluted 266,474 304,640 311,221 296,616 313,285 (1) Includes stock-based compensation charges as follows: Cost of sales $ 2,946 $ 2,933 $ 2,471 $ 11,481 $ 8,307 Research and development 9,595 9,563 7,533 37,341 24,864 Sales, general and administrative 5,885 5,839 4,764 22,786 21,884 LINEAR TECHNOLOGY CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (Dollars in thousands) July 1, July 2, 2007 2006 (audited) (audited) ASSETS: Current assets: Cash, cash equivalents and short-term investments $ 633,307 $ 1,819,587 Accounts receivable, net of allowance for doubtful accounts of $1,775 ($1,808 at July 2, 2006) 130,546 154,297 Inventories 51,075 39,031 Deferred tax assets and other current assets 46,176 64,221 Total current assets 861,104 2,077,136 Property, plant & equipment, net 266,600 247,969 Other noncurrent assets 86,996 65,790 Total assets $ 1,214,700 $ 2,390,895 LIABILITIES & STOCKHOLDERS’ EQUITY: Current liabilities: Accounts payable $ 11,161 $ 14,574 Accrued income taxes, payroll & other accrued liabilities 128,762 174,239 Deferred income on shipments to distributors 39,946 48,013 Total current liabilities 179,869 236,826 Convertible senior notes 1,700,000 - Deferred tax and other long-term liabilities 42,796 49,571 Stockholders’ equity: Common stock 902,135 1,063,446 (Accumulated Deficit)/ Retained Earnings (1,609,453 ) 1,046,137 Accumulated other comprehensive income (647 ) (5,085 ) Total stockholders’ equity (707,965 ) 2,104,498 $ 1,214,700 $ 2,390,895 LINEAR TECHNOLOGY CORPORATION RECONCILIATION OF GAAP NET INCOME TO NON-GAAP NET INCOME (In thousands, except per share amounts) Three Months Ended Twelve Months Ended July 1, April 1, July 2, July 1, July 2, 2007 2007 2006 2007 2006 Reported net income (GAAP basis) $95,724 $98,550 $115,680 $411,675 $428,680 Stock-based compensation (1) 18,426 18,335 14,768 71,608 55,055 Income tax effect of non-GAAP adjustments (4,238) (5,134) (4,504) (19,883) (16,792) Non-GAAP net income $109,912 $111,751 $125,944 $463,400 $466,943 Non-GAAP earnings per share excluding the effects of stock based compensation: Basic $0.42 $0.37 $0.41 $1.60 $1.53 Diluted $0.42 $0.37 $0.41 $1.57 $1.50 Shares used in the calculation of Non-GAAP earnings per share: Basic 260,664 299,455 304,296 290,502 305,156 Diluted 264,842 (2) 302,924 (2) 309,196 (2) 294,792 (3) 311,356 (3) 1) Linear began expensing stock options in the first quarter of fiscal year 2006. 2) Excludes 1,632, 1,716and 2,025 shares for the three months ended July 1, 2007, April 1, 2007 and July 2, 2006, respectively, to conform diluted outstanding shares calculated under FAS123R to diluted shares calculated under prior accounting standards. 3) Excludes 1,824and 1,929 shares for the twelve months ended July 1, 2007 and July 2, 2006, respectively, to conform diluted outstanding shares calculated under FAS123R to diluted shares calculated under prior accounting standards. The Company’s non-GAAP measures set forth above exclude charges related to stock-based compensation.The Company’s management uses non-GAAP net income and non-GAAP net income per diluted share to evaluate the Company’s current operating results and financial results and to compare them against historical financial results.The Company excludes stock-based compensation expenses and the related tax effects primarily because they are significant non-cash expense estimates which management separates for consideration when evaluating and managing business operations. In addition, the Company believes that providing investors with these non-GAAP measurements enhances their ability to compare the Company’s business against that of its many competitors who employ and disclose similar non-GAAP measures.This financial measure may be different from non-GAAP methods of accounting and reporting used by the Company’s competitors to the extent their non-GAAP measures include other items.The presentation of this additional information should not be considered a substitute for net income or net income per diluted share prepared in accordance with GAAP.
